DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office action based on application number 16/468699 filed June 12, 2019. Claims 36-70 are currently pending and have been considered below.

Election/Restrictions
Claims 69-70 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 10, 2022.
The traversal is on the ground(s) that there is no search burden.  This is not found persuasive because the claims lack unity of invention. Claims drawn to a print head device focusing on nozzle array features require a vastly different search than claims drawn to a painting robot or a painting method.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The Examiner acknowledges receipt of the lengthy information disclosure statements filed between July 31, 2019 and February 25, 2022 citing 424 references. There is no requirement that applicants explain the materiality of English language references, however the cloaking of a clearly relevant reference in a long list of references may not comply with applicants' duty to disclose; see Penn Yan Boats, Inc. v. Sea Lark Boats, In., 359 F. Supp. 948, aff’d 479 F. 2d. 1338. There is no duty for the Examiner to consider these references to a greater extent than those ordinarily looked at during a 
	
Claim Interpretation
The claims are replete with the term “and/or” which will be understood as indicating a limitation is optional. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 36, 37, 43, 47, 51-54, 58-60, 63 and 67-68 all recite the term “preferably” which can lead to limitations being construed as broad-narrow limitations, and therefore render the claims indefinite. See MPEP 2173.05(d). For the purposes of examination the preferences will be treated simply as optional limitations. 
Claim 38 recites the limitation “the application medium film” in claim 37. There is insufficient antecedent basis for this limitation in the claim.
49 recites the limitation “the same motor” in claim 37, there is insufficient antecedent basis for this limitation in the claim.
Claim 54 recites the limitation “the at least one movable nozzle row is fitted on a print head”, however claim 36 from which claim 54 depends previously recites a print head. It is unclear whether the print head in claim 54 is intended to be referring to the print head previously described in claim 36 or whether it is intended to be an additional print head. For the purposes of examination the former interpretation will be used.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 36-62, 64-66 and 68 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubo et al. (US 2001/0017085).
Regarding claim 36: Kubo et al. discloses a printing apparatus which includes an ejection head (50) mounted to a holding mechanism (13) robot, a plurality of nozzle rows (51k,e,m,y) each having a plurality of nozzles (52) movable by the holding mechanism (13), where a pair of linkage mechanisms 
Regarding claim 37: Kubo et al. discloses that the linkage mechanisms (54) is movable to correct rotation caused by the holding mechanism (13), and also that the rotation of the rows (51) caused by the movement of the linkage mechanism is done about a common rotational axis (pars 191-194, figure 15). 
Regarding claim 38: Kubo et al. discloses that the linkage mechanisms (54) are designed to ensure that the spacing (r) between the nozzles (52) and therefore the homogeneity of the deposited material is maintained even when the head (50) is rotated by the holding mechanism (13) (pars. 195-197, figure 15). 
Regarding claim 39: Kubo et al. discloses that the linkage mechanism (54) acts to move the nozzle rows (51), not the holding mechanism (13) (par. 194). 
Regarding claim 40: Kubo et al. discloses that the nozzle rows (51) are rotated by way of the linkage mechanisms (54) in addition to the holding mechanism (13), such that they have axes of rotation (pars. 191-194, figure 15). 
Regarding claim 41: Kubo et al. shows that each nozzle row (51) has two pivot points at each end where the linkage mechanism (54) is connected such that the axis of rotation lies in a center point between those pivot points, which is central to the nozzle row (51) (figure 15).  
Regarding claim 42: Kubo et al. shows that the linkage mechanism (54) creates two pivot points for each row (51) such that each pivot point lie on two separate and parallel lines which lie in the direction of travel of the head (50) (figure 15). 
Regarding claim 43: Kubo et al. discloses that each nozzle row (51) has its own axis of rotation at the center point between each pivot point such that they are spaced apparat evenly from one another and arranged in a row (see figure 15). 
Regarding claim 44: Kubo et al. discloses that the print head (50) is scanned in both the X and Y direction by the holding mechanism (13) drivers, such that the nozzle rows (51) are all longitudinally discplaceable (par. 106, figure 1). 
Regarding claim 45: Kubo et al. discloses that the linkage mechanism (54) moves the nozzle rows (51) (pars. 191-194). 
Regarding claim 46: Kubo et al. discloses that the linkage mechanism (54) moves the nozzle rows (51) in order to adjust the positions of the nozzles (52) when the head (50) is rotated (pars. 191-194). 
Regarding claims 47-48: Kubo et al. discloses that the head (50) is scanned in the main direction by use of a motor which causes the holding mechanism (13) to slide along a rail (RL), such that this sliding motor also moves the nozzle rows (51) (par. 147). 
Regarding claim 49: Kubo et al. discloses that the motor moves the head (50) such that it moves all of the nozzle rows (51) together to adjust their positions (par. 147). 
Regarding claim 50: Kubo et al. discloses a second motor for driving the head (50) in the sub-scanning direction such that the first motor and second motor both move all of the nozzle rows (51) (par. 148). 
Regarding claim 51: Kubo et al. discloses that the nozzle rows (51) are all connected to each other via the linkage mechanism (54) (see figure 15). 
Regarding claim 52: Kubo et al. discloses the linkage mechanism (54) which is a parallelogram mechanism and can also be considered a transmission apparatus with axles (see figure 15). 
Regarding claim 53: Kubo et al. discloses a controller (43) (par. 118, figure 7) which generates the corrected data about the positional change needed to be made to correct the orientation of the nozzle rows (51) (par. 183, 190, 199). 
Regarding claims 54 and 55: Kubo et al. discloses that the nozzle rows (51) are fitted on the print head (50) such that movement of the print head (50) moves the nozzle rows (51) but they are also movable relative to the print head (50) by way of the linkage mechanism (54) (par. 106, 191-194, figures 1 and 15). 
Regarding claim 56: Kubo et al. discloses that the nozzle rows (51) are provided on discrete nozzle row members (51k-y) which can be considered different print heads (par. 191, figure 15).
Regarding claim 57: Kubo et al. discloses that the different discrete nozzle row members (51k-y) each contain a row of nozzles (52) such that a first nozzle row (51) is on one member (51k for example) and a second nozzle row (51) is on a second member (51e) (figure 15). 
Regarding claim 58-59: Kubo et al. discloses that the nozzle rows (51) are jointly movable with each nozzle row member (51k-y) (figure 15).
Regarding claim 60: Kubo et al. discloses the nozzle row members (51k-y) which can be considered print heads but also the ejection head (50) on which those are mounted, which is an additional print head, and therefore Kubo et al. discloses that one of the print heads (the ejection head 50) has at least two nozzle rows (51) (pars 106, 191-194, figures 1 and 15). 
Regarding claim 61: Kubo et al. discloses that all of the nozzle row members (51k-y) are mounted to the same holding mechanism (13) pars. 191-194, figures 1 and 15). 
Regarding claim 62: Kubo et al. discloses that the holding mechanism (13) is movable in X and Y scanning directions as well as a rotation direction, such that it has three degrees of freedom of movement for the nozzle row members (51k-y) (pars. 106, 175, figures 1, 12 and 15). 
Regarding claim 64: Kubo et al. shows that the nozzle rows (51) are arranged behind each other orthogonally with respect to their longitudinal directions (figure 15). 
Regarding claim 65: Kubo et al. shows that the nozzle rows (51) are parallel to each other before and after the position adjustment (figure 15). 
Regarding claim 66: Kubo et al. shows that the nozzle rows (51) are arranged in separate plates on the bottom of each array member (51k-y) (figure 15).  
Regarding claim 68: Kubo et al. discloses that the ejection head (50) outputs an ink jet, which is an atomization/mist-free application of narrowly restricted ink (par. 107). Kubo et al. also discloses that the ejection head (50) can be used to output a plurality of droplets (par. 169).

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 63 is rejected under 35 U.S.C. 103 as being unpatentable over Kubo et al. as applied to claims 36-62, 64-66 and 68 above, and further in view of Okabe et al. (US 2002/0109741).
Regarding claim 63: Kubo et al. fails to explicitly disclose that any of the nozzle rows (51) are offset from another in their longitudinal directions. However, Okabe et al. discloses a similar ink-jet printing apparatus in which several nozzle row heads (204) are mounted with micrometer screws (222) which allow them to be adjusted in their longitudinal directions such that they are offset from each other in this direction (par. 120, figures 16-17, 21). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include this screw adjustment mechanism as taught by Okabe et al. for the apparatus of Kubo et al. because Okabe et al. teaches that this allows for each nozzle row to be precisely and individually adjusted (par. 120) and making an element adjustable is not considered to be a patentable advance (MPEP 2144.04). 

Claim 67 is rejected under 35 U.S.C. 103 as being unpatentable over Kubo et al. as applied to claims 36-62, 64-66 and 68 above, and further in view of Cyphert et al. (US 4,985,715).
Regarding claim 67: Kubo et al. fails to explicitly disclose any valves or valving for the nozzles (52). However, Cyphert et al. discloses a similar ink-jet assembly in which solenoid valves are provided to each nozzle (44) in the form of a valve stem (66) actuated by solenoid coil assemblies (58) which move the stem (66) such that the nozzle (44) is changed from a closed state to an open state or vice versa (col. 6 lines 17+, col. 7 lines 1-36, figures 1-3). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use similar solenoid valve configuration as taught by Cyphert et al. for the apparatus of Kubo et al. because Cyphert et al. teaches that this enables more precise droplet deposition without requiring the same level of maintenance (col. 1 lines 7+, col. 2 lines 1-16). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.A.K/
Stephen KittExaminer, Art Unit 1717
3/4/2022